Dankorth, J.
The case finds that the plaintiffs took possession of one-fourth of the brig Galena by virtue of the provisions of the R. S. of 1841, c. 114, §§ 65 & 66, and subsequently paid the judgment recovered in the suit in which the brig was attached. They then held that share of the vessel by virtue of § 67 of the same chapter, as security for the amount so paid, and, while so holding, would be entitled to its earnings. Under this state of facts, the defendant run the vessel as master, and, before the commencement of this suit, viz., in Juné, 1856, adjusted the accounts-with the ship’s husband and found due the owners the sum of $1348,96, one-fourth of which, belonged to the plaintiffs. After this he paid one of the owners his share and promised the plaintiffs to pay theirs. He then held the plaintiffs’ share in trust for them, and is liable in this action. Williams v. Williams, 23 Maine, 17; Taylor v. Richards, 3 Gray, 326.
Judgment for plaintiffs for $337,24, and interest from June, 1856.
Appleton, C. J., Cutting, Walton, Dickerson and Tapley, JJ., concurred.